          Case 4:20-cv-05640-YGR Document 726 Filed 05/21/21 Page 1 of 3




 1 KATIE TOWNSEND (SBN 254321)

 2
     ktownsend@rcfp.org
     REPORTERS COMMITTEE FOR
 3   FREEDOM OF THE PRESS
 4   1156 15th Street NW, Suite 1020
     Washington, D.C. 20005
 5   Telephone: (202) 795-9300
 6   Facsimile: (202) 795-9310

 7 Counsel for Reporters Committee for

 8 Freedom of the Press and 18 Media
     Organizations
 9

10

11                         UNITED STATES DISTRICT COURT
12                       NORTHERN DISTRICT OF CALIFORNIA
13

14 EPIC GAMES, INC.,                            Case No. 4:20-cv-05640

15             Plaintiff/Counter-Defendant,     PRESS POOL SCHEDULE FOR
16                                              WEEK OF MAY 24, 2021
     v.
17                                              Judge: Hon. Yvonne Gonzalez Rogers
18 APPLE INC.,

19             Defendant/Counter-Claimant.
20

21

22

23

24

25

26

27

28

                   PRESS POOL SCHEDULE FOR WEEK OF MAY 24, 2021 (20-CV-05640)
        Case 4:20-cv-05640-YGR Document 726 Filed 05/21/21 Page 2 of 3




 1        In accordance with the Court’s Pre-Trial Order No. 5, ECF No. 485, the
 2 Reporters Committee for Freedom of the Press, The Associated Press, The Atlantic

 3 Monthly Group LLC, Bloomberg L.P., The Center for Investigative Reporting (d/b/a

 4 Reveal), Dow Jones & Company, Inc., The E.W. Scripps Company, Gannett Co.,

 5 Inc., The Information, KPIX-TV, MLex, National Journal Group LLC, National Press

 6 Club Journalism Institute, The National Press Club, The New York Times Company,

 7 POLITICO LLC, The Seattle Times Company, TEGNA Inc., and Vox Media, LLC,

 8 (collectively the “Media Coalition”), hereby submits the press pool schedule for trial

 9 coverage in the above-captioned matter for the week of May 24, 2021.

10

11             Trial Day                      Designated Pool Reporters
12
       Monday, May 24, 2021         1. Dorothy Atkins, Law360
13
                                    2. Elizabeth Lopatto, Verge
14

15
     Dated: May 21, 2021
16                                                  /s/ Katie Townsend
17                                                  Katie Townsend
                                                    REPORTERS COMMITTEE
18                                                    FOR FREEDOM OF THE PRESS
19                                                  1156 15th St. NW, Ste. 1020
                                                    Washington, D.C. 20005
20                                                  Telephone: (202) 795-9303
21                                                  Email: ktownsend@rcfp.org
22                                                  Counsel for the Reporters
23                                                  Committee for Freedom of the
                                                    Press and 18 Media
24                                                  Organizations
25

26

27

28
                                             2
                  PRESS POOL SCHEDULE FOR WEEK OF MAY 24, 2021 (20-CV-05640)
        Case 4:20-cv-05640-YGR Document 726 Filed 05/21/21 Page 3 of 3




 1                            CERTIFICATE OF SERVICE
 2
          I hereby certify that on May 21, 2021, I electronically served the foregoing
 3

 4 document via ECF upon all counsel of record and via email to the Court’s Media

 5 Liaison, Nicholas Jackson.

 6
     Dated: May 21, 2021                            /s/ Katie Townsend
 7                                                  Katie Townsend
 8                                                  REPORTERS COMMITTEE
                                                      FOR FREEDOM OF THE PRESS
 9                                                  1156 15th St. NW, Ste. 1020
10                                                  Washington, D.C. 20005
                                                    Telephone: (202) 795-9303
11                                                  Email: ktownsend@rcfp.org
12
                                                    Counsel for the Reporters
13                                                  Committee for Freedom of the
14                                                  Press and 18 Media
                                                    Organizations
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
                 PRESS POOL SCHEDULE FOR WEEK OF MAY 24, 2021 (20-CV-05640)
